DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of 16/024,432, directed to the same invention prosecuted therein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, recites the limitation “at a subsequent panel refresh opportunity” implies that a panel refresh opportunity has been performed or recited prior to this limitation in the claim. However, there is no recitation of a panel refresh opportunity prior to this limitation in the claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glen et al. (US 2016/0275916).
 display device, comprising: 
at least one display screen operable to show at least one display panel (fig.1- display 118-para.0035); and 
a controller (logic 102-para.0029), comprising logic to: receive a content frame from a content source over a transport topology (fig.1- communication link 130, frame generator 106, frame buffer 108, frame insertion logic 112; para.0030- frame buffer frame generator 106 may provide new frames directly to both frame buffer 108 and frame insertion and provider logic with varying blanking period control 112; fig.6- bus 614, first processor 604, second processor 606; para.0043- first processor 604 may execute instructions that perform the functions of frame reinsertion range and new frame display rate determination logic 110 and provider logic with varying blanking period control 112 and second processor 606 may execute instructions that perform the functions of the rendered frame generator 106 generator 102);
receive a presentation timestamp (PTS) associated with the content frame, wherein the PTS indicates an earliest time at which the content frame is to be displayed at the display device (fig.8-para.0046- trigger 706 corresponds to the rendering of Frame C…. if the calculated present duration is greater than an amount X for more than T time periods, the range of Refresh N+4 (718) may be varied by providing Refresh N+4 (718) to the display earlier as described above. In addition, because Refresh N+4 (718) is now provided earlier, Refresh N+5 (702), containing content from Frame C, may now be provided earlier; fig.9-para.0047- the presentation time for new frames is tracked to determine an average presentation time); and 
provide the content frame for display on the display panel at a subsequent panel refresh opportunity in accordance with the PTS (para.0045- as indicated in the diagram, Refresh N+5 (702) is provided after a minimum refresh safe period (806), indicated to be approximately 6.94 milliseconds (corresponding to a rate of 144 Hz). Similarly, rather than providing a refresh that follows Refresh N+5  if the average presentation time computed is close to or exceeds the maximum supported refresh period of 25 milliseconds (corresponding to 40 Hz), the display may be refreshed one or more additional times by re-providing the current frame, such as Refresh N+3 (716) and Refresh N+4 (718), at a time corresponding to a rate within an intermediate safe period (804). As a result, Frame C, in the diagram associated with Refresh N+5 (702), is able to be provided to the display (906) when it becomes available and at a time corresponding to a rate within an intermediate safe period (808)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No.10,715,882. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Instant Application: 16/927,600
1. A display device, comprising: 
at least one display screen operable to show at least one display panel; and 
a controller, comprising logic to: receive a content frame from a content source over a transport topology; 

US Patent: 10,715,882
1. A display device, comprising: 
at least one display screen operable to show at least one display panel; and 
a controller, comprising logic to: receive a content frame from a content source over a transport topology;
receive a presentation timestamp (PTS) associated with the content frame, wherein the PTS indicates an earliest time at which the content frame is to be displayed at the display device; and 

receive a presentation timestamp (PTS) associated with the content frame, said PTS indicating an earliest time at which the content frame is to be displayed at the display device; and 
provide the content frame for display on the display panel at a subsequent panel refresh opportunity in accordance with the PTS.  

provide the content frame for display on the display panel at a panel refresh opportunity subsequent to receipt of the content frame and PTS in accordance with the PTS; 

wherein either: the earliest time is defined in units of local time, wherein local time identifies a common time base between the content source and the display panel, wherein the local time is derived from an operating system time; or the controller further comprises logic to: generate a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627